Case: 21-50516   Document: 00516163627   Page: 1   Date Filed: 01/12/2022




          United States Court of Appeals
               for the Fifth Circuit                    United States Court of Appeals
                                                                 Fifth Circuit

                                                               FILED
                                                        January 12, 2022
                            No. 21-50516
                                                          Lyle W. Cayce
                          Summary Calendar                     Clerk


   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Luis Ernesto Montoya-Velasquez,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 21-50534
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Luis Ernesto Montoya-Velazquez,

                                               Defendant—Appellant.
Case: 21-50516       Document: 00516163627           Page: 2    Date Filed: 01/12/2022




                                      No. 21-50516
                                    c/w No. 21-50534



                   Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:18-CR-722-1
                             USDC No. 4:21-CR-49-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Luis Ernesto Montoya-Velasquez appeals his conviction and sentence
   under 8 U.S.C. § 1326(a) and (b)(2), along with the revocation of the term of
   supervised release he was serving at the time of the offense. Because his
   appellate brief does not address the validity of the revocation or the
   revocation sentence, he abandons any challenge to that judgment. See Yohey
   v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          Montoya-Velasquez contends that it violates the Constitution to treat
   a prior conviction that increases the statutory maximum under § 1326(b)(2)
   as a sentencing factor, rather than an element of the offense. He correctly
   concedes that the argument is foreclosed by Almendarez-Torres v. United
   States, 523 U.S. 224 (1998), but he wishes to preserve it for further review.
   The Government has moved without opposition for summary affirmance or,
   alternatively, for an extension of time to file its brief.
          As the Government asserts and as Montoya-Velasquez concedes, the
   sole issue raised on appeal is foreclosed by Almendarez-Torres. See United
   States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                            2
Case: 21-50516      Document: 00516163627          Page: 3     Date Filed: 01/12/2022




                                     No. 21-50516
                                   c/w No. 21-50534
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Because the Government’s
   position “is clearly right as a matter of law so that there can be no substantial
   question as to the outcome of the case,” Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969), summary affirmance is proper.
          Accordingly, the motion for summary affirmance is GRANTED, and
   the judgments of the district court are AFFIRMED. The Government’s
   alternative motion for an extension of time is DENIED.




                                          3